Citation Nr: 0526131	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-18 054	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Competency to handle disbursement of VA benefits.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



REMAND

The veteran served on active duty from July 1971 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran perfected his appeal in this case in June 2003.  
At the time he did not indicate a hearing preference on the 
VA Form 9 he submitted.  The veteran did submit written 
comments wherein he said that he would like to attend a 
personal hearing, but he noted that he could not bear the 
expenses.

The veteran submitted a VA Form 9, as a written statement, 
that was received at the RO in April 2005.  This statement 
was submitted in response to a March 2005 supplemental 
statement of the case.  On this form, the veteran 
affirmatively indicated that he wanted a hearing before a 
member of the Board sitting at the RO.

In light of the foregoing the case must be REMANDED for the 
following:

The veteran should be scheduled for a 
hearing at the RO before a member of the 
Board.  He and his representative should 
be given opportunity to prepare.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

